ORDER
By order dated April 3, 1997, respondent was temporarily suspended from the practice of law in this state pursuant to Rule 17(a), RLDE, Rule 413, SCACR. In the Matter of Yarborough, 326 S.C 62, 63, 483 S.E.2d 473, 474 (1997). On June 13, 1997, respondent petitioned this Court for a trustee to assist him in complying with Rule 30. Respondent now states he is no longer in need of a trustee. We disagree.
IT IS ORDERED that Clarence Davis, Esquire, of Nelson, Mullins, Riley and Scarborough, L.L.P., is hereby appointed to assume responsibility for respondent’s client files, trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may have maintained. Mr. Davis shall take action as required by Rule 31, RLDE, of Rule 413, SCACR, to protect the interests of respondent’s clients and may make disbursements from respondent’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of Ernest E. Yarborough, Esquire, shall serve as notice to the bank or other financial institution that Clarence Davis, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT